DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required for Figure 1A, Figure 1B, Figure 1C, Figure 4, Figure 5A,  in this application because they are block diagrams with no description.  While there are reference numerals, the block diagram does not help with visualizing the system without constant reference to the specification.  A few key words in the figures would assist the reader in understanding the diagram.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 11, a method), machine (claim 1 of a system), or manufacture which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include:
generate multiple different sets of LIDAR data, each set of LIDAR data indicating a radial velocity and/or separation between the LIDAR system and one or more of the objects,
each set of LIDAR data being generated from light included in the system output signal during a group of multiple data periods, the groups of data periods including one or more common data periods, and the one or more common data periods being included in two or more different groups of data periods.
The limitations directed to grouping data periods can be done mentally or by pen and paper.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “one or more components configured to output a system output signal that travels away from the LIDAR system and can be reflected by objects located outside of the LIDAR system, the system output signal having a frequency versus time pattern with a repeated cycle, each cycle of the frequency versus time pattern including multiple data periods configured such that the system output signal is chirped differently in different data periods; and electronics” are directed a LIDAR system which iswell-understood, routine, and conventional Berkheimer v. HP Inc., (Fed. Cir. Feb. 8, 2018).  See US Publication 2020/0182978 (Maleki), US Publication 2020/0025898 (Ain-Kedem), US Publication 2019/0096259 (Piggott) and 2021/0293923 (Arkind) which teach these features.  Therefore the claims are found to be patent ineligible. 
Dependent claims 2-10 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-10  are merely extensions of abstract ideas with no additional elements or include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
		
	Evaluating claim 11, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include:
each set of LIDAR data being generated from light included in the system output signal during a group of multiple data periods, the groups of data periods including one or more common data periods, the one or more common data periods being included in two or more different groups of data periods.
The limitations directed to grouping data periods can be done mentally or by pen and paper.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “causing a system output signal to be output from the LIDAR system such that the system output signal travels away from the LIDAR system and can be reflected by objects located outside of the LIDAR system, the system output signal having a frequency versus time pattern with a repeated cycle, each cycle of the frequency versus time pattern including multiple data periods configured such that the system output signal is chirped differently in different data periods, generating multiple different sets of LIDAR data, each set of LIDAR data indicating a radial velocity and/or separation between the LIDAR system and one or more of the objects” are directed a LIDAR system which is well-understood, routine, and conventional Berkheimer v. HP Inc., (Fed. Cir. Feb. 8, 2018).  See US Publication 2020/0182978 (Maleki), US Publication 2020/0025898 (Ain-Kedem), US Publication 2019/0096259 (Piggott) and 2021/0293923 (Arkind) which teach these features.  Therefore the claims are found to be patent ineligible. 
Dependent claims 12-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 12-20 are merely extensions of abstract ideas with no additional elements or include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2020/0182978 (Maleki) in view of US Publication 2020/0025898 (Ain-Kedem).

Regarding claims 1 and 11,  Maleki discloses a LIDAR system, comprising: 
one or more components configured to output a system output signal that travels away from the LIDAR system and can be reflected by objects located outside of the LIDAR system (FIG 1, “LiDAR system in which a transmitter emits short pulses of light that reflect off a target object and a receiver receives the reflected pulses. The delay between emission and reception provides a measure of the distance between the transmitter and the target object” [0001]), the system output signal having a frequency versus time pattern with a repeated cycle, each cycle of the frequency versus time pattern including multiple data periods configured such that the system output signal is chirped differently in different data periods
(“With reference again to the chirp patterns shown in FIGS. 6-9, it can be seen that each optical chirp has a chirp bandwidth defined by the range of frequencies within each optical chirp” [0089], “Optical chirps can be characterized by a number of quantifiable factors, including chirp linearity, chirp bandwidth, chirp period and chirp rate (each of which will be described below). [0053]); and 
electronics configured to generate multiple different sets of LIDAR data, each set of LIDAR data indicating a radial velocity and/or separation between the LIDAR system and one or more of the objects (“As can be seen in FIG. 16, computer 128 identified three objects in the frame using the object detection method of FIG. 15, namely, object A, object B and object C. Three points were associated with object A (Points 4, 5 and 6), four points were associated with object B (points 11, 111, 211 and 311), and four points were associated with object C points 50, 51, 150 and 151). In this embodiment, each point contains position and velocity data. As shown in FIG. 17A, object A is positioned horizontally such that points 4, 5 and 6 were scanned one after another; object B is positioned vertically such that 100 points were processed between consecutive points (e.g., 100 points were processed between point 11 and point 111); and object C is positioned both horizontally and vertically such that points 50 and 51 were scanned one after another and then 100 points were processed before points 151 and 152 were scanned one after another” [0150]  
each set of LIDAR data being generated from light included in the system output signal during a group of multiple data periods (“An electronic data analysis assembly is provided that generates a plurality of data points each of which comprises distance data associated with a portion of the reflected light” [0033], FIG 6-8), 
Maleki does not explicilty disclose
the groups of data periods including one or more common data periods, and the one or more common data periods being included in two or more different groups of data periods.
However, a like reference Ain-Kedem teaches
“FIG. 6 is a diagram illustrating an overlap of frames captured from two example scanning systems in a collection of data points. The collection of data points 600 includes a first captured frame 610 and a second captured frame 620. The first captured frame 610 includes first captured data points 645, and the second captured frame 620 includes second captured data points 655. As used herein, the phrase “data points,” or variations thereof, encompasses data captured in a frame” [0029]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the LIDAR system of Maleki to use groupings common data periods as taught by Ain-Kedem to increase the resolution for the field of view.

Regarding claims 2 and 12, the combination of  Maleki and Ain-Kedem generally discloses the system above, and further Ain-Kedem teaches sharing groups are groups that include at least one common data period and also include at least one data period that is not common to the sharing group (“FIG. 7 is a diagram illustrating a combination of frames from two example scanning systems into a single frame. FIG. 7 includes first data 710 captured over time by a first scanning system, second data captured 730 over time by a second scanning system, and a combination 750 of the first captured data 710 and the second captured data 730. In the example illustrated by FIG. 7, a first data frame 770 in the first captured data 710 and a second data frame 780 in the second captured data 730 are captured at two different time periods, and the time periods do not overlap”  [0032]).

Regarding claims 3 and 13, the combination of  Maleki and Ain-Kedem generally discloses the system above, and further Ain-Kedem teaches each data period included in at least a portion of the sharing groups is common to at least one of the other groups (“FIG. 8 is a diagram illustrating a combination of frames from two example scanning systems at overlapping time periods into a single frame. FIG. 8 includes first data captured 810 by a first scanning system, second data captured 830 by a second scanning system, and a combination 850 of the first captured data 810 and the second captured data 830. In the example illustrated by FIG. 8, a first frame 870 in the first captured data 810 and a second frame 880 in the second captured data 830 are captured at two different time periods, and the time periods overlap. In some examples, each frame represents a response to a propagation of a bank of chirps from a scanning system (e.g., a RADAR unit). A combined frame 890 includes overlapping chirps from the first frame 870 and the second frame 880. As a result, the maximum value (e.g., Doppler measurement of a velocity of a vehicle) that can be measured using the combined frame 890 is double that of the maximum value that can be measured using either the first frame 870 or the second frame 880” [0033]).

Regarding claims 4 and 14, the combination of  Maleki and Ain-Kedem generally discloses the system above, and further Ain-Kedem teaches each data period included in each of the groups is common to at least one of the other groups (“FIG. 8 is a diagram illustrating a combination of frames from two example scanning systems at overlapping time periods into a single frame. FIG. 8 includes first data captured 810 by a first scanning system, second data captured 830 by a second scanning system, and a combination 850 of the first captured data 810 and the second captured data 830. In the example illustrated by FIG. 8, a first frame 870 in the first captured data 810 and a second frame 880 in the second captured data 830 are captured at two different time periods, and the time periods overlap. In some examples, each frame represents a response to a propagation of a bank of chirps from a scanning system (e.g., a RADAR unit). A combined frame 890 includes overlapping chirps from the first frame 870 and the second frame 880. As a result, the maximum value (e.g., Doppler measurement of a velocity of a vehicle) that can be measured using the combined frame 890 is double that of the maximum value that can be measured using either the first frame 870 or the second frame 880” [0033]).

Regarding claims 5 and 15, the combination of  Maleki and Ain-Kedem generally discloses the system above, and further Ain-Kedem teaches each data period included in each group occurs sequentially in time (“capture synchronizer 940 may include a clock shared between the scanning systems 910, 920. The shared clock may indicate to the scanning systems 910, 920 when to capture a frame. The scanning systems 910, 920 may include internal synchronization controllers that determine a time at which to capture a frame using the data provided by the shared clock”  [0041]).

Regarding claims 6 and 16, the combination of  Maleki and Ain-Kedem generally discloses the system above, and further Ain-Kedem teaches each group includes at least one data period where a frequency of the system output signal increases linearly with time for a duration of the data period (“Each of the optical chirps can also change in amplitude 906 (shown in dashed lines) during the duration of the chirp. For example, the amplitude may increase rapidly during the initial portion of the chirp and decrease rapidly over the final portion of the chirp. Other types of nonlinear optical chirps may also be used, such as quadratic, cubic, staircase, or any other shape in which the frequency is modulated in such a way that it is monotonic over half of the modulation period (i.e., chirps in which the frequency never decreases on any up-chirp portion and never increases on any down-chirp portion)” [0052]).

Regarding claims 7 and 17, the combination of  Maleki and Ain-Kedem generally discloses the system above, and further Ain-Kedem teaches each group includes at least one data period where a frequency of the system output signal decreases linearly with time for a duration of the data period (“Each of the optical chirps can also change in amplitude 906 (shown in dashed lines) during the duration of the chirp. For example, the amplitude may increase rapidly during the initial portion of the chirp and decrease rapidly over the final portion of the chirp. Other types of nonlinear optical chirps may also be used, such as quadratic, cubic, staircase, or any other shape in which the frequency is modulated in such a way that it is monotonic over half of the modulation period (i.e., chirps in which the frequency never decreases on any up-chirp portion and never increases on any down-chirp portion)” [0052]).

Regarding claims 8 and 18, the combination of  Maleki and Ain-Kedem generally discloses the system above, and further Ain-Kedem teaches each group of data periods is associated with a sample region that is illuminated by the system output signal during the group of data periods (“a frame captured by a LIDAR scanning system may include data points in the frame, where each data point corresponds to a location in an environment as well as a signal response intensity or depth measurement” [0029]).

Claim(s) 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2020/0182978 (Maleki) in view of US Publication 2020/0025898 (Ain-Kedem) and US Publication 2018/0143374 (Coolbaugh).

Regarding claims 9 and 19, the combination of  Maleki and Ain-Kedem generally discloses the system above, but does not explicitly disclose a LIDAR chip is configured to output a LIDAR output signal and the system output signal includes light from the LIDAR output signal, the LIDAR chip includes a Photonic Integrated Circuit (PIC).
	However, a like reference Coolbaugh teaches (“Commercially available photonics integrated circuits are fabricated on wafers, such as bulk silicon or silicon-on-insulator wafers.”
[0004]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the LIDAR system of Maleki Ain-Kedem and Coolbaugh to use a Photonic Integrated Circuit to improve the accuracy of the LIDAR system.

Regarding claims 10 and 20 the combination of  Maleki, Ain-Kedem and Coolbaugh generally discloses the system above and further Coolbaugh  teaches the LIDAR chip is constructed on a silicon-on-insulator wafer (“Commercially available photonics integrated circuits are fabricated on wafers, such as bulk silicon or silicon-on-insulator wafers” [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857